NO. 07-10-0011-CR

                                       IN THE COURT OF APPEALS

                                  FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                               PANEL A

                                           NOVEMBER 9, 2010








                           BERNIE MAC WALL AKA BERNIE MACK WALL, APPELLANT


                                                  v.


                                     THE STATE OF TEXAS, APPELLEE





                             FROM THE 355TH DISTRICT COURT OF HOOD COUNTY;

                          NO. CR11138; HONORABLE RALPH H. WALTON, JR., JUDGE





Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                          MEMORANDUM OPINION

      Appellant, Bernie Mac Wall a/k/a Bernie Mack  Wall,  was  convicted  by  a  jury  of  attempted
kidnapping, enhanced by prior felony  convictions,  for  aggravated  sexual  assault  by  threats  of
violence and force, burglary of a vehicle, and theft from a person.[1]  He was  sentenced  to  twenty
years confinement and fined ten thousand dollars.  In presenting his appeal,  counsel  has  filed  an
Anders[2] brief in support of a motion to withdraw.  We grant counsel's motion and affirm.

      In support of his motion to withdraw,  counsel  certifies  he  has  conducted  a  conscientious
examination of the record and, in his opinion, the record reflects no potentially plausible basis  to
support an appeal.  Anders v. California, 386 U.S. 738,  744-45,  87 S. Ct. 1396,  18 L. Ed. 2d 493
(1967); In re Schulman, 252 S.W.3d 403, 406 (Tex.Crim.App. 2008).  Counsel  candidly  discusses  why,
under the controlling authorities, the appeal is frivolous.  See High v. State, 573 S.W.2d 807,  813
(Tex.Crim.App. 1978).  Counsel has also demonstrated that he has complied with  the  requirements  of
Anders and In re Schulman by (1) providing a copy of the brief to Appellant,  (2)  notifying  him  of
his right to file a pro se response if he desired to do so, and (3) informing him  of  his  right  to
file a pro se petition for discretionary review.  In re Schulman, 252 S.W.3d at 408.[3]  Neither  the
State nor Appellant filed a response to counsel's brief.

      By his Anders brief, counsel raises two arguable issues:  (1) whether the evidence  is  legally
and factually sufficient to support the trial court's judgment[4] and (2)  whether  the  trial  court
erred by permitting a state jail felony offense to be punished as a second  degree  felony.   Counsel
then candidly reviews each arguable issue and explains why no reversible error is presented.

      We have reviewed counsel's arguments and we have independently examined the  entire  record  to
determine whether there are any non-frivolous issues which might support the appeal.  See  Penson  v.
Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 S. Ct. 346, 102 L. Ed. 2d 300  (1988);  In  re  Schulman, 252
S.W.3d at 409; Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have  found  no  such
issues.  See Gainous v. State, 436 S.W.2d 137, 138 (Tex.Crim.App. 1969).  After reviewing the  record
and counsel's brief, we agree with counsel that there are  no  plausible  grounds  for  appeal.   See
Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.Crim.App. 2005).

      Accordingly, counsel's motion to  withdraw  is  granted  and  the  trial  court's  judgment  is
affirmed.



                                             Patrick A. Pirtle
                                                   Justice
Do not publish.




-----------------------
[1]See Tex. Penal Code Ann. § 20.03 (Vernon 2003); Id. at  §§  12.35(c),  12.42(a)(3)  (Vernon  Supp.
2010).

[2]Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

[3]Notwithstanding that Appellant  was  informed  of  his  right  to  file  a  pro  se  petition  for
discretionary review upon execution of the  Trial  Court's  Certification  of  Defendant's  Right  of
Appeal, counsel must comply with Rule 48.4 of the Texas Rules of Appellate Procedure  which  provides
that counsel shall within five days after this opinion is handed down, send Appellant a copy  of  the
opinion and judgment together with  notification  of  his  right  to  file  a  pro  se  petition  for
discretionary review.  Tex. R. App. P. 48.4.  See In re Schulman, 252 S.W.2d at 408 n.22 & 411 n.35.

[4]See Brooks v. State, No. PD-0210-09, 2010 Tex. Crim. App. LEXIS 1240, at *57 (Tex.Crim.App. Oct.
6, 2010) (abandoning factual sufficiency as an evidentiary sufficiency standard).